                    Case 7:19-cv-01058-KMK Document 62 FilPrl 03/03/?n P.a                                                                        1 f 1
                                                            · 'Representing Management Exc1usively m Workplac~taw                                       R.ct "Related Litigation
·ac•~son~llew
            · ,·s.,                                   ~
                                                              Jackson Lewis P.C.   ALBANY. NY                DlffROIT, l.ll             MILWAUKEE, WI              RALEIGH, NC



J r\
                                                          58South Service Road     AlBUQUl!RQUE, NM         GRANDRAPIDS,MI              MINNl!APOUS,MN             RAPIDCITY,SD
                                                                     Suite 250     ATLANTA, GA              GRP.ENVll.LE, SC            MONMOUTH COUNTY. NJ        RICHMOND, VA
                                                       Melville, New York 11747    AUSTIN, TX               HARTFORO,CT                 NEWORLEANS, LA             SACRAMENI"D,CA
                                                              Tel 631247-0404      BALTIMORE, MD            HONOLULU, Hr                NEW YORK, NY               SALT LIKE CITY, \Jf
                                                              Fax 631247-0417      BUKE!.EYHEIGHl'S, NJ     HOUSTON, TX                 NORFOLK, VA               SAN DIEGO, CA
                                                                                   BIRMINGHAM, AL           INDIANAPOLIS, IN            OMAHA, NE                 SAN FRANCISCO, CA
                                                          WWIY,jacksonle1V1s.com   BOSTON, MA               JACKSONVILIJ!, FL           ORANGE COUNTY, CA         SAN JUAN, PR
                                                                                   CHARLOlTE, NC            KANSAS CITY REGION          ORL\NDO, PL               SEATTLE, \'I A
                                                                                   CHICAGO, IL              W VEGAS, NV                 PHILADELPHIA, PA          SILICON VALLBY, CA
   MY D!Rl!CT DIAL IS: (631) 24 7-461-4                                            ONCINNATI, OH            LONG ISLAND, NY             PHOENO(, AZ               ST. LOUIS, MO
   MY EMAIL ADDRl!SS IS:   JEFFRl!Y,SCHLOSSBERG@JACXSONLl!WIS,COM                  CLEVELAND, OH            LOS ANGELES, CA             PITTSBURGH, PA            TAMPA,FL
                                                                                   DALLAS, TX               MADISON, WI                 PORTLAND, OR              WAStDNGTON, DC REGION
                                                                                   DAYTON.OH                Ml!MPHIS,lN                 PORTSMOIJTii, NH          WHITE PLAINS, NY
                                                                                   DENVER.CO                MIAMl,fL                    PROVIDENCE, RI

                                                                                   •duougb an affiliation with Jade.son Lewis P.C., a Law Corpo1ation


                                                                             March 3, 2020
  VIAECF
  Hon. Kenneth M. Karas
  The Hon. Charles L. Brieant, Jr.
  Federal Building & Courthouse
                                                                                                    ~1EMO E~IOORSED
  Southern District of New York
  300 Quairnpas Street
  White Plains, New York 10601-4150

                                                Re:         Zorn-Hill, et al. v. A2B Taxi LLC, et al.
                                                            Case No. 7:19-cv-01058-KMK

   Dear Judge Karas:

                   We are counsel for Defendants in the above-referenced action and write, with the
   consent of counsel for Plaintiff, to request an adjournment of the case management conference
   presently scheduled for March 10, 2020 at 10:30 a.m. The reason for the request is that the: / )
   parties are scheduled to attend a mediation in this matter on March 30, 2020. We, therefore,
   request that the conference be rescheduled for a date after the mediation. This is the parties' first
   request for an adjournment of the case management conference.

                           We remain available should Your Hqnor require additional info1mation.

                                                                                    Respectfully submitted,




   JMS/HCH
   cc: Counsel of Record (via ECF)


   4851-4757-5734, v. I
